UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedFebruary 28, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number:333-165692 Southern Products, Inc. (Exact name of registrant as specified in its charter) Nevada 27-1963282 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 505 E. Windmill Lane, Ste. 1B #186 Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (702) 235-8106 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None not applicable Securities registered under Section 12(g) of the Exchange Act: Title of each class None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ]No [X] Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 232.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. [] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Approx. $n/a as of June 30, 2010. (No trades prior to the end of registrant’s most recently completed second fiscal quarter). Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.12,000,000as of May 27, 2011. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 3 Item 1B. Unresolved Staff Comments 3 Item 2. Properties 3 Item 3. Legal Proceedings 3 Item 4. Submission of Matters to a Vote of Security Holders 3 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6. Selected Financial Data 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 6 Item 8. Financial Statements and Supplementary Data 7 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 8 Item 9A. Controls and Procedures 8 Item 9B. Other Information 9 PART III Item 10. Directors, Executive Officers and Corporate Governance 9 Item 11. Executive Compensation 12 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 15 Item 13. Certain Relationships and Related Transactions, and Director Independence 16 Item 14. Principal Accountant Fees and Services 16 PART IV Item 15. Exhibits, Financial Statement Schedules 17 2 Table of Contents PART I Item 1.Business Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements.” These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. Principal Place of Business Our principal offices are located at 505 E. Windmill Lane, Ste. 1B #186, Las Vegas, Nevada 89123. Description of Business We were incorporated as Southern Products, Inc. on February 23, 2010 in the State of Nevada for the purpose of designing, manufacturing and marketing custom-made beer pong tables.Subsequent to the end of the reporting period, and beginning inAprilof 2011, we have begun to shift our business focus toward the area of consumer electronics.Specifically, we have begun pursuing an opportunity regarding the supply of mid-level flat panel televisions, monitors and peripheralsto national retailers in the U.S.We have been working with consultants as prospective new members of our executive management team who are experienced in the consumer electronics industry to test our entry into this market. As part of this testing process, wehave been establishing relationships with national U.S. retailers of consumer electronics products as well as manufacturers of component partsin Japan, Korea andChina, andhave made some initial test sales of televisionunits to U.S. distributors.As we finalize our arrangements for our transition into this marketplace, we will make appropriate additional disclosures. Item 1A.Risk Factors. A smaller reporting company is not required to provide the information required by this Item. Item 1B.Unresolved Staff Comments A smaller reporting company is not required to provide the information required by this Item. Item 2.Properties We currently do not own or lease any real property Item 3.Legal Proceedings None. Our agent for service of process in Tyler Richard, 505 E. Windmill Lane, Ste. 1B #186, Las Vegas, Nevada89123. Item 4. Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of the Company's shareholders during the fiscal year ended February 28, 2011. 3 Table of Contents PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is currently quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by FINRA. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. Our shares are quoted on the OTCBB under the symbol “SNPD.OB.” The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCBB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ended February 28, 2011 Quarter Ended High $ Low $ February 28, 2011 n/a n/a November 30, 2010 n/a n/a August 31, 2010 n/a n/a May 31, 2010 n/a n/a Fiscal Year Ending February 28, 2010 Quarter Ended High $ Low $ February 28, 2010 n/a n/a Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. 4 Table of Contents The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Holders of Our Common Stock As of May 27, 2011, we had thirty-one (31) holders of record of our common stock. Dividends There are no restrictions in our articles of incorporation or bylaws that restrict us from declaring dividends. The Nevada Revised Statutes (the “NRS”) provides that a corporation may pay dividends out of surplus, out the corporation's net profits for the preceding fiscal year, or both provided that there remains in the stated capital account an amount equal to the par value represented by all shares of the corporation's stock raving a distribution preference. We have never declared or paid any cash dividends on our common stock.We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans To date, we have not adopted a stock option plan or other equity compensation plan and have not issued any stock, options, or other securities as compensation. Recent Sales of Unregistered Securities None. 5 Table of Contents Item 6. Selected Financial Data A smaller reporting company is not required to provide the information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations for the Years Ended February 28, 2011 and 2010. We have generated no revenues since inception on February 23, 2010. During the fiscal year ended February 28, incurred total expenses and net losses of $47,966.During the period ending February 28, 2010, we incurred expenses and net losses of $3,500.Our total expenses and net losses since inception on February 23, 2010 through February 28, 2011 were $51,466.Our losses are attributable to ongoing operating expenses together with a lack of revenue. Liquidity and Capital Resources As of February 28, 2011, we had current assets in the amount of $14,958, consisting of cash in the amount of $13,958, inventory of $600, and supply inventory of $400.Our current liabilities as of February 28, 2011 were $44,064, consisting entirely of accrued expenses.Our working capital deficit as of February 28, 2011 was therefore $29,106. We will likely require substantial additional capital to finance the expansion of our business, and we may require additional financing in order to sustain substantial future business operations for an extended period of time.Although we intend to seek additional financing through the private placement of common stock to accredited investors, we currently do not have any firm arrangements for financing and we may not be able to obtain financing when required, in the amounts necessary to execute on our plans in full, or on terms which are economically feasible. Going Concern We have experienced recurring losses from operations and had an accumulated deficit of $51,466 as of February 28, 2011. To date, we have been unable to generate revenue or to obtain additional financing beyond the funds raised in our initial public offering. For these reasons, our auditor has raised substantial doubt about our ability to continue as a going concern. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, results or operations, liquidity, capital expenditures or capital resources that is deemed material. Purchase or Sale of Equipment We do not expect to purchase or sell any plant or significant equipment. Item 7A. Quantitative and Qualitative Disclosures about Market Risk A smaller reporting company is not required to provide the information required by this Item. 6 Table of Contents Item 8. Financial Statements and Supplementary Data Index to Financial Statements Required by Article 8 of Regulation S-X: Audited Financial Statements: F-1 Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of February 28, 2011and 2010 F-3 Statements of Operation for the periods ended February 28, 2011 and 2010, and the period from February 23, 2010 (inception) through February 28, 2011 F-4 Statement of Stockholders’ Equity (Deficit) for period from February 23, 2010 (inception) to February 28, 2011 F-5 Statements of Cash Flows for the periods ended February 28, 2011 and 2010, and the period from February 23, 2010 (inception) through February 28, 2011 F-6 Notes to Financial Statements 7 Table of Contents Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com Report of Independent Registered Public Accounting Firm To the Board of Directors of Southern Products, Inc. Las Vegas, Nevada We have audited the accompanying balance sheets of Southern Products, Inc. (the “Company”) as of February 28, 2011 and 2010, and the related statements of operations, stockholders equity (deficit), and cash flows for the periods then ended and the period from February 23, 2010 (Date of Inception) through February 28, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Southern Products, Inc. as of February 28, 2011 and 2010 and the results of its operations and its cash flows for the periods then ended and the period from February 23, 2010 (Date of Inception) through February 28, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has negative working capital, has received no revenue from sales of products or services, and has incurred losses from operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 2. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan May 27, 2011 F-1 Table of Contents SOUTHERN PRODUCTS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF FEBRUARY 28, 2 ASSETS Current Assets Cash $ $ Inventory Supply inventory Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accrued expenses $ $ Total Liabilities Stockholders’ Equity (Deficit) Preferred stock, $.001 par value, 10,000000 shares authorized, 0 shares issued and outstanding 0 0 Common stock, $.001 par value, 100,000,000 shares authorized, 12,000,000 and 9,500,000 shares issued and outstanding, respectively Additional paid in capital 0 Deficit accumulated during the development stage ) ) Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ See accompanying notes to financial statements. F-2 Table of Contents SOUTHERN PRODUCTS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE PERIODS ENDED FEBRUARY 28, 2 PERIOD FROM FEBRUARY 23, 2010 (INCEPTION) TO FEBRUARY 28, 2011 Year ended February 28, 2011 Period ended February 28, 2010 For the period from February 23, 2010 (Inception) to February 28, 2011 REVENUES $
